Citation Nr: 0714888	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-41 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Entitlement to service connection for a claimed back 
disorder.  

2.  Entitlement to service connection for a claimed right eye 
disorder.  

3.  Entitlement to service connection for a claimed right 
knee disorder.  

4.  Entitlement to service connection for a claimed left knee 
disorder.  

5.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, to include whether new and 
material evidence has been received to reopen the claim.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1985 to 
October 1986.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating action that 
inter alia denied service connection for claimed disorders of 
the back, right eye, and right and left knees.   

The same rating decision denied the veteran's petition to 
reopen a previously-denied claim for service connection for a 
claimed nervous disorder.  

In October 2004 the RO issued a Statement of the Case (SOC) 
that reopened the claim of service connection for a claimed 
nervous disorder and denied service connection on the merits.  

Regardless of the RO's action reopening the previously-denied 
claim and adjudicating on merits, the Board must first 
determine if claim was properly reopened and only thereafter 
may review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 
2001).  

The claims of service connection for a back disorder, service 
connection for a right eye disorder, service connection for 
right and left knee disorder, and the reopening of the 
previously-denied claim are addressed hereinbelow.  

The now reopened claim of service connection for an 
innocently acquired psychiatric disorder is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  

VA will notify the veteran when further action, on his part, 
is required.  



FINDINGS OF FACT

1.  All notification and adjudication action needed to fairly 
adjudicate the claims herein decided has been accomplished.  

2.  The currently demonstrated herniated lumbar disc is not 
shown to be due to any event or incident of the veteran's 
period of active service.  

3.  The veteran currently is not shown to have an acquired 
right eye disorder to any event or incident of his period of 
active service.  

4.  The veteran is not shown to have a diagnosed disorder of 
the right knee.  

5.  The veteran is not shown to have a diagnosed disorder of 
the left knee.  

6.  The veteran's claim of service connection for a nervous 
disorder was previously denied by an unappealed rating 
decision in December 1982.  

7.  The evidence received since the December 2002 rating 
decision is not cumulative and redundant of evidence of 
record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate a claim for 
service connection for a nervous disorder, and raises a 
reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The veteran's low back disability manifested by a 
herniated lumbar disc is not due to disease or injury that 
was incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2006).  

2.  The veteran does not have a right eye disability due to 
disease or injury that was incurred in or aggravated by his 
military service; refractive error is not a disease or injury 
for VA compensation purposes.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2006).  

3.  The veteran does not have a right knee disability due to 
disease or injury that was incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  

4.  The veteran does not have a left knee disability due to 
disease or injury that was incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  

5.  The RO's December 1992 rating decision denying the 
veteran's original claim of service connection for an 
innocent acquired psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 
(2006).  

6.  As evidence received since December 1992 is new and 
material, the veteran's claim of service connection for an 
innocent acquired psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate both claims on 
appeal has been accomplished.  

In September 2003 the RO sent the veteran a letter informing 
him that to support a claim for service connection the 
evidence must show three things: an injury in military 
service or a disease that began in or was made worse during 
military service; a current physical or mental disability; 
and, a relationship between the current disability and an 
injury, disease or event in military service.

The veteran had ample opportunity to respond before the 
issuance of the January 2004 rating action on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The September 2003 letter advised the veteran that VA is 
responsible fort getting relevant records held by any Federal 
agency, including military, VA, and Social Security 
Administration records, and that VA would make reasonable 
efforts to help get records held by any non-Federal entity.  

The letter asked the veteran to provide sufficient 
information, and necessary authorization, for VA to obtain 
all relevant records, and reminded the veteran that it was 
his responsibility to ensure that VA receives all requested 
records other than those in the possession of a Federal 
agency.  

The September 2003 letter specifically asked the veteran, 
"Send us any medical reports you have."  The letter also 
specifically asked the veteran, "Please review your records 
and make certain you haven't overlooked any important 
evidence."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Following the issuance of the June 2004 rating decision the 
veteran was afforded an opportunity to present information 
and/or evidence pertinent to the appeal before the issuance 
of the October 2004 Statement of the Case (SOC).  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the 
September 2003 letter advised the veteran of the second and 
third Dingess elements (existence of a disability and 
connection between the veteran's service and that 
disability).  

The record does not show that the RO advised the veteran of 
the fourth and fifth Dingess elements (degree of disability 
and effective date pertaining to the disability).  However, 
the Board's action below denies service connection for the 
claimed disabilities, so no degree of disability or effective 
date will be assigned as a result of the Board's action.  
There is accordingly no possibility of prejudice under 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and extensive post-
service VA and non-VA medical records have been associated 
with the claims file.  The RO has procured records from those 
medical providers that the veteran identified as having 
relevant records.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
existing records that should be obtained before the claim is 
adjudicated.  

The veteran was advised of his entitlement to a hearing 
before the RO's Decision Review Officer and/or before the 
Board, but he indicated that he does not want to testify in 
such a hearing prior to the Board's action.

The veteran has also been afforded appropriate VA medical 
examinations in support of his claims.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  


A.  Petition to Reopen a Previously-Denied Claim

In a December 1992 rating decision, the RO denied service 
connection for a nervous disorder, on the basis that there 
was no record of any psychiatric treatment or diagnosed 
psychiatric disorder during or after military service.  The 
veteran was notified of the decision but did not appeal.  

As the veteran did not appeal the December 2002 RO rating 
decision, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§  20.302, 
20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claim in 
April 2003.  Regarding petitions to reopen filed on or after 
August 29, 2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  

After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence associated with the claims file since the 
December 1992 rating decision includes a June 2003 
physician's questionnaire, executed by a private 
psychiatrist, in which the psychiatrist indicated a current 
psychiatric diagnosis of major depressive disorder with 
psychotic features.  Also, the psychiatrist indicated by a 
checkmark "yes" that in the examiner's opinion the 
veteran's psychiatric disorder was related to military 
service.  

The Board finds that the June 2003 physician's questionnaire 
is new in that it was not before the adjudicator in December 
1992.  

The Board also finds that the newly received evidence is 
material to the issue of service connection, in that it 
relates to two previously unestablished facts need to 
substantiate the claim (evidence of a current disability and 
medical evidence of nexus) and thereby raises a reasonable 
possibility of substantiating the claim.  
 
Based on this analysis, the Board finds that new and material 
evidence has been received, and the claim for service 
connection is reopened.  


B.  Entitlement to Service Connection

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


Service connection for a back disorder

The veteran's service medical records (SMR) show treatment in 
May 1986 for back pain after jumping into a swimming pool; 
the clinician's impression was that of paraspinal muscle 
spasms.  He was treated in June 1986 for back pain of two 
weeks duration, at which time the clinician's impression was 
minor hyperextension and muscle strain.  

The service report of physical examination in October 1986 
prior to separation from service shows clinical evaluation of 
the spine as "normal" at the time of discharge.  

The veteran had a VA general medical examination in August 
1992 that is silent regarding any current back disorder.  

The veteran presented to a VA primary care clinic (PCC) in 
September 2001 complaining of diffuse joint pain, including 
lower back pain, for the past three months.  

The veteran presented to a VA emergency room in March 2002 
complaining of history of chronic low back pain for 10 years.  
The veteran stated that his back pain was consequent to 
straining his back lifting heavy weights at his job in 
medical waste removal, recently aggravated by a fall at work.  

In June 2002, the veteran had magnetic resonance imaging 
(MRI) at VA that showed a desiccated disc at L5-S1 with small 
central disc protrusion, producing mild compression of the 
thecal sac.  However, the physician's impression was that the 
back pain was related to muscle spasm rather than the MRI 
results.  

VA electromyography (EMG) diagnosis in August 2002 was 
suggestive of mild sural sensory neuropathy of the lower 
extremities.  He received acupuncture treatment at VA with 
only limited relief.  

The filed includes a physician's questionnaire for a claimed 
back disorder, filled out by a non-VA neurologist in July 
2003.  The neurologist reflected a current diagnosis of 
herniated lumbar disc, and noted that the veteran had 
reported previous back injury while in service.  However, the 
neurologist checked "no" to indicate an opinion that the 
veteran's claimed spinal disorder is not related to military 
service.  

The veteran had a VA MRI of the spine in May 2004 that showed 
an annular tear at L5-S1 since the previous examination.  A 
VA EMG of the spine in September 2004 showed results 
suggestive of a left S1 radiculopathy.  

The Board notes that the veteran has shown a present low back 
disorder, diagnosed as a herniated disc.  However, a veteran 
seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

In this case there is no medical evidence to support the 
veteran's assertions that his current disc disease is related 
to his military service.  Indeed, the only medical evidence 
of any kind is the July 2003 physician's questionnaire, which 
suggests that he developed a spinal disorder due to a work-
related injury after service.  

Further, the passage of many years between discharge from 
active service and the medical documentation of a claim 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  

The veteran was not shown to have had a herniated disc in his 
discharge physical examination or in his initial VA 
examination; the earliest diagnosis of actual disc disease 
was in June 2002, more than 15 years after his discharge from 
service.  The Board finds that this passage of years is 
evidence against service connection.  

For these reasons, the Board finds that service connection 
for low back disorder must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the evidence preponderates against the claim, 
and that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  


Service connection for a right eye disorder

The veteran's SMR show no treatment for any right eye 
disorder during service.  The report of physical examination 
in October 1986 prior to separation from service shows 
clinical evaluation of the eyes as "normal" at the time of 
discharge.  

The veteran had a normal VA eye examination in August 1992.  

The veteran presented to the VA PCC in March 2002 complaining 
of having a right-side headache and a feeling that his right 
eye was "going to pop out."  

The veteran presented to the VA neuro-opthalmology clinic in 
February and April 2004 complaining of right eye pain, 
reportedly consequent to being hit in the eye by a foreign 
object in service 20 years previously.  The physician noted 
decrease in vision due to refractive error but no other 
disorder.  

Refractive error is not a disease or injury for which VA 
disability benefits may be granted.  See 38 C.F.R. 
§ 3.303(c).  

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability; in the absence of a proof of present disability 
there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

In this case, there is no evidence that the veteran has a 
current acquired eye disability that can be causally linked 
to any event or incident of his period of active service, and 
the Board accordingly finds that service connection for a 
claimed right eye disorder must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the evidence preponderates against the claim, 
and that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


Service connection for a right knee disorder

The SMR show treatment for an abrasion of the right knee in 
October 1986 with an antibacterial ointment.  The report of 
physical examination in October 1986 prior to separation from 
service shows no indication of a right knee disorder at 
discharge.  

The veteran had a VA general medical examination in August 
1992 that is silent regarding any current right knee 
disorder.  

The veteran presented to the VA PCC in September 2001 
complaining of diffuse joint pain, including bilateral knee 
pain, for the past three months.  The X-ray studies of the 
knees in January 2002 were normal.  The clinician's 
impression was that of tendonitis.  

The veteran had a VA X-ray study of the right knee in July 
2003 consequent to complaint of diffuse joint pains; they  
showed a normal joint.  

As noted, in the absence of a proof of present disability 
there can be no claim.  Brammer, 3 Vet. App. at 225.  The 
veteran has complained since September 2001 of diffuse joint 
pains including right knee pain, but pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 
(Fed. Cir. 2001).  

The Board notes that if arguendo the September 2001 
impression of tendonitis were accepted as a current disorder 
for which service connection could be granted, there is no 
evidence that any such condition has been chronic since 
service or was the result of any event or incident of active 
service.  The Board accordingly finds that service connection 
for a claimed right knee disorder must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the evidence preponderates against the claim, 
and that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


Service connection for a left knee disorder

The SMR shows treatment for left knee trauma (swelling and 
pain) in June 1985, with aspirin and warm compresses.  The 
report of physical examination in October 1986 prior to 
separation from service shows no indication of a left knee 
disorder at discharge.  

The veteran had a VA general medical examination in August 
1992 that is silent regarding any current left knee disorder.  

As noted, the veteran presented to the VA PCC in September 
2001 complaining of diffuse joint pain, including bilateral 
knee pain, for the past three months, but X-ray studies of 
the knees in January 2002 was normal.  The clinician's 
impression was that of tendonitis.  

The veteran had a VA X-ray study of the left knee in July 
2003 consequent to complaint of having chronic left knee 
discomfort.  The X-ray study showed no fracture or 
dislocation, but showed a small effusion.  

As noted, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).  

Accordingly, even though the veteran complained of left knee 
pain during service and complained again of left knee pain 
many years after service, without a diagnosed or identifiable 
underlying malady there is no basis on which service 
connection can be granted.  Brammer, supra.  The Board finds 
that service connection for a claimed left knee disorder must 
be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the evidence preponderates against the claim, 
and that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  



ORDER

Service connection for a low back disorder is denied.  

Service connection for a claimed right eye disorder is 
denied.  

Service connection for a claimed right knee disorder is 
denied.  

Service connection for a claimed left knee disorder is 
denied.  

As new and material evidence to reopen the claim of service 
connection for a nervous disorder has been received, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  





REMAND

The Board finds that further action on the claim of service 
connection for a psychiatric disorder is warranted.  

As noted above, a June 2003 physician's questionnaire 
diagnosed the veteran with major depressive disorder with 
psychotic features, and stated a medical opinion that the 
condition is related to military service.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the June 2003 opinion presents 
no medical rationale for the conclusion reached, and does not 
show what military or post-military treatment records, if 
any, were available to the physician.   The Board notes that 
a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

The veteran is accordingly entitled at this point to 
examination and opinion by an appropriate medical specialist 
who has had access to the veteran's complete VA record.  

At the same time, the RO should obtain all relevant VA and 
non-VA treatment records not currently of record.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination as 
stipulated above, the RO should also give the veteran 
opportunity to present any additional information and/or 
evidence pertinent to the claim on appeal that is not already 
of record.  

The RO's notice letter should explain that the appellant has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the now reopened claim is REMANDED to the RO for 
the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent evidence not 
currently of record that pertains to the 
diagnosis and etiology of the claimed 
psychiatric disorder.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  Regardless of 
whether the veteran responds, the RO 
should obtain all VA treatment records 
not already of record.  

3.  The veteran should be scheduled for 
VA examination to determine the nature 
and likely etiology of the claimed 
psychiatric disorder.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented psychiatric history 
and assertions.  All clinical 
observations and findings should be 
reported in detail.  

The examining psychiatrist should 
examine the veteran to determine if the 
veteran currently has a diagnosed or 
identifiable psychiatric disorder, and, 
if so, whether it is at least as likely 
as not (i.e., a 50 percent or greater 
likelihood) that any innocently 
acquired psychiatric disability had its 
clinical onset during military service.  

All opinions and conclusions expressed 
by the examiner must be supported by a 
complete rationale in a typewritten 
report.  

4.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claim 
of service connection for a psychiatric 
disorder in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the veteran and 
his representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


